                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    R. WAYNE KLEIN,                                          MEMORANDUM DECISION
                                                             AND ORDER DENYING MOTION
                              Plaintiff,                     TO STAY PROCEEDINGS

    v.
                                                             Case No. 2:19-cv-00680-DN-PK
    KELVIN M. SMITH,
                                                             District Judge David Nuffer
                              Defendant.                     Magistrate Judge Paul Kohler


           Defendant seeks a stay of proceedings pending the Tenth Circuit’s opinion in the appeal

of United States v. RaPower-3, LLC et al., Civil No. 2:15-cv-00828-DN-EJF (D. Utah) (the

“Underlying Civil Enforcement Action”). 1 Because Defendant has not carried its burden of

establishing that a stay of proceedings is warranted, Defendant’s Motion to Stay Proceedings 2 is

DENIED.

                                                     DISCUSSION

           “It is well settled that the district court has the power to stay proceedings pending before

it and to control its docket for the purpose of ‘economy of time and effort for itself, for counsel,

and for litigants.’” 3 This “calls for the exercise of judgment, which must weigh competing

interests and maintain an even balance.” 4 Therefore, “[t]he granting of the stay ordinarily lies

within the discretion of the district court.” 5 But the burden of demonstrating that a stay is


1
    Defendant’s Motion to Stay Proceedings, docket no. 12, filed October 23, 2019.
2
    Id.
3
 Pet Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963) (citing Landis v. North American Co., 299 U.S. 248,
254-55 (1936)).
4
    Landis v. North American Co., 299 U.S. at 254.
5
    Pet Milk Co., 323 F.2d at 588.
warranted lies with the party requesting the stay. 6 And district courts consider a variety of factors

in determining whether that burden is met, including: (1) whether a stay would promote judicial

economy; (2) whether a stay would avoid confusion and inconsistent results; (3) the impact a

stay would have on the court; (4) the interests and burdens on the parties; and (5) the interests of

nonparties or the public. 7

        Defendant has not carried its burden of establishing that a stay of proceedings is

warranted in this case. Defendant anticipates that the Tenth Circuit will issue its opinion within a

few months. But the mere possibility of the Tenth Circuit reversing the Underlying Civil

Enforcement Action’s judgment is not a sufficient basis to obtain a stay. It is speculative to

assume that a likelihood of reversal exists. And that Plaintiff has filed numerous cases arising

from the Underlying Civil Enforcement Action, does not change this analysis. It is no more

efficient to delay this case by entering a stay, than it is to allow the case to proceed as scheduled.

Therefore, neither judicial economy, the potential for confusion and inconsistent results, nor the

impact to the court causes the balance of interests to tip in favor of a stay in this case.

        The time and costs that Defendant will expend litigating this case are also an insufficient

hardship to warrant a stay. Permitting this case to proceed to discovery during those few months

will not unduly or unfairly prejudice Defendant. On the other hand, the delay caused by a stay

could prejudice Plaintiff by creating a potential for dissipation of evidence and the assets and

monies Plaintiff seeks to recover with its claims. This potential prejudice flows to nonparties

affected by the tax fraud found in the Underlying Civil Enforcement Action. Defendant’s


6
  White Knuckle, IP, LLC v. Elec. Arts, Inc., No. 1:15-cv-00036-DN-BCW, 2015 WL 5022579, *1 (D. Utah Aug.
24, 2015) (quoting SWEPI, LP v. Mora Cty, N.M., No. 14-0035 JB/SCY, 2014 WL 7474084, *15 (D. N.M. Dec. 19,
2014)).
7
 Fluent Home Ltd. v. Elbaum, No. 2:18-cv-00570-TC, 2019 WL 1002365, *2 (D. Utah Mar. 1, 2019) (citing Gale v.
Brinker Int’l Payroll Co., No. 1:09-cv-00129-TS, 2010 WL 3835215, *1 (D. Utah Sept. 29, 2010); Sykes v.
LivaNova Deutschland GMBH, No. 17-cv-02437-KLM, 2018 WL 286791, *1 (D. Colo. Jan. 4, 2018)).



                                                                                                           2
challenges to the merits of Plaintiff’s claims does not change this analysis. Defendant does not

support its argument with citation to evidence, and the argument is more appropriately the

subject of a dispositive motion. Therefore, the weight of the parties’ interests and burdens, and

the interests of nonparties, do not favor a stay in this case.

           Because Defendant has not carried its burden of establishing that a stay of proceedings is

warranted, Defendant’s Motion to Stay Proceedings is DENIED.

                                                ORDER

           IT IS HEREBY ORDERED that Defendant’s Motion to Stay Proceedings 8 is DENIED.

           Signed February 20, 2020.

                                                BY THE COURT


                                                ________________________________________
                                                Paul Kohler
                                                United States Magistrate Judge




8
    Docket no. 12, filed October 23, 2019.



                                                                                                    3
